SMITH, J.
I concur in the conclusion announced by Justice WHITING, but prefer to place the decision upon the ground that *350the act creating the lien limits the application of the act itself to proceedings in which “an appropriation of the ^funds of the corporation” is involved. It follows that where no appropriation or county funds — “funds of the corporation” — is made, or is necessary, the act creating the lien has no' application. And even though no appropriation of county funds to pay for the ditch be necessary — because the fund is otherwise provided — still an appropriation “of funds of the corporation” is necessary to render the lien statute applicable. The drainage law itself appropriates the fund raised by special, assessment to pay for the ditch, but such fund is not thereby made a “fund of the corporation.” The statute expressly exempts the county and its funds from liability for the costs of construction of drainage. It seems to me the guarded and explicit language used in the act relating to liens results in a “casus omissus,” which the courts are not justified in attempting to correct.